DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  There is a typographical error in the claim limitations. Line 2 of the claim recites “an receiver” rather than “a receiver.” Appropriate correction is required.

Claim 20 is objected to because of the following informalities. There is a typographical error in the claim limitations. Line 2 of the claim recites “a requested by the processor.” It appears that this is intended to recite “a request by the processor” as there is a further limitation regarding “the request.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention due to the limitation “in response to the trailer component.” It appears that this limitation is intended to reference a positive detection of a trailer component, but the scope of “in response to the trailer component” is not clearly defined, as it does not reference the detecting, but merely the trailer component itself.

Claim 1 is additionally rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention due to the limitation “in response to the trailer angle.” It appears that this limitation is intended to be in response to the determination of a trailer angle, but the scope of “in response to the trailer angle” is not clearly defined, as it does not reference such determining, but merely the trailer angle itself.

Claims 2-8 are also rejected as being indefinite for failing to remedy the deficiencies described above of claim 1 from which they depend.

Claim 2 is additionally rejected as being indefinite due to the limitation “the trailer component is determined in response …“ as the limitations of claim 1 provide for antecedent basis for a “detecting” of a trailer component, but not a “determining” and thus it is unclear if this is meant to refer to the same action, or if there is a difference between the “detecting” and “determining.”

Claim 17 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention due to the limitation “a controller configured to a mirror position.” It is unclear what is meant by a controller being configured to a mirror position, or if this is referring to an action the controller is configured to take, or the position of the controller.

Claim 17 recites the limitation "the location of the trailer component" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a location of a trailer component” in the claim limitations. 

Claim 17 is additionally rejected as being indefinite due to the limitations “estimate a trailer angle in response to the detection of the trailer component” and “estimate a trailer angle in response to the location of the trailer component.” It is unclear whether these limitations are referring to the same estimation step of the trailer angle, or if this is two separate estimates, one in response to detection, and one in response to a location. As such, the scope of the claim is indefinite. 

Claim 17 is additionally rejected as being indefinite due to the limitations “generate the mirror control signal … in response to the trailer angle” and “generate a control signal in response to the trailer angle.” It is unclear whether these limitations are referring to the same control signal, or if the “mirror control signal” and “control signal” are different signals. Additionally, due to the lack of clarity regarding the estimation of trailer angle as discussed above, it is unclear if there are one or two steps involving generating control signals. 

Claims 18-20 are also rejected as being indefinite for failing to remedy the deficiencies described above of claim 17 from which they depend.

Claim 20 recites the limitation "the request" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no previous reference to “a request” in the claim limitations, or in a claim from which it depends. This lack of antecedent basis could be result of a potential typographical error as discussed in the claim objections above, as there is a reference to “a requested” in the claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Publication No. 2014/0085472), hereinafter referred to as Lu, in view of Beale (U.S. Publication No. 2008/0231980), hereinafter referred to as Beale.

In regard to claim 1, Lu teaches an apparatus (Lu abstract noting a vision system for a vehicle) comprising:
a detector (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view) for detecting a trailer component (Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera);
controlling a vehicle accessory in response to a control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer); and
a processor (Lu paragraph 4 noting a processor which processes the images or image data captured by the camera) determining a trailer angle in response to the trailer component (Lu abstract noting processing captured images, determining vehicle-trailer interface parameters based on the processing, and calculating a trailer angle based at least in part on the calculations; and Lu paragraph 4 noting processing the images captured by the camera and determining the angle of the trailer in relation to the pulling vehicle in real time) and 
for generating the control signal in response to the trailer angle (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer).
	However, Lu does not expressly disclose that the controlling of an accessory in response to a control signal is a mirror positioner for positioning a mirror.
	In the same field of endeavor, Beale teaches a mirror positioner (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16) for positioning a mirror in response to a control signal (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu with the teachings of Beale, because both disclosures relate to vision systems for vehicle-trailer combinations, and both disclosures stress the importance of providing usable views to the driver of the vehicle during backing up operations of the trailer, and using control signals to provide continuous usable views while the trailer angle changes during such a process. The teachings of Beale include monitoring a positioner device to create signals to adjust mirrors to keep a continuous usable view as a trailer angle changes. The teachings of Lu include using a camera system to monitor the trailer angle to create signals to adjust vehicle systems to provide a continuous usable view of the trailer. The teachings of Beale would benefit the teachings of Lu, to provide for controlling vehicle mirrors to provide usable views to the driver in response to a trailer angle changing, and a vision system such as the one described in Lu could use its generated control signals (which can control vehicle accessories) in a similar fashion to adjust vehicle mirrors. As such, modified to incorporate the teachings of Beale, the teachings of Lu include all of the limitations presented in claim 1.

In regard to claim 2, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is a camera (Lu paragraph 4 noting a camera mounted on and the trailer component is determined in response to an image captured by camera (Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera; and Lu paragraph 4 noting processing the images captured by the camera and determining the angle of the trailer in relation to the pulling vehicle in real time).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 3, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is a camera (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view) and the trailer component is detected (Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera) using image recognition (Lu paragraph 37 noting that the trailer may be detected and recognized via any suitable image processing and algorithms).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 4, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Beale teaches wherein the mirror positioner (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16) is operative to position the mirror such that the trailer component is visible in the mirror by a driver (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 5, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is mounted proximate to the mirror (Lu paragraph 66 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 6, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is operative to determine an electrical connection to a trailer and wherein the trailer component is detected in response to the determination of the electrical connection (Lu paragraph 94 noting that operation of the rear camera during travel may be responsive to a signal indicative of the vehicle towing a trailer, such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like, such that the activation of the rear camera and subsequent monitoring of the trailer angle only occurs in situations where it is desired or appropriate).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 7, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector includes a lidar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 8, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector includes a radar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 9, Lu teaches a method (Lu abstract noting a vision system for a vehicle and a process for determining a trailer angle) comprising:
capturing an image of a trailer component (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view; and Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera);
estimating a location of the trailer component in response to the image (Lu paragraph 35 noting detection of the trailer angle relative to the vehicle is accomplished by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle); 
estimating a trailer angle in response to the location of the trailer component (Lu paragraph 4 noting processing the images captured by the camera and determining the angle of the trailer in relation to the pulling vehicle in real time; and Lu paragraph 35 noting detection of the trailer angle relative to the vehicle is accomplished by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle);
generating a control signal in response to the trailer angle (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer); and 
adjusting a vehicle accessory in response to the control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer).
However, Lu does not expressly disclose that the adjusting a vehicle accessory in response to the control signal is adjusting a mirror.
In the same field of endeavor, Beale teaches adjusting a mirror in response to the control signal (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16; and Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 10, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Beale teaches wherein the mirror is adjusted (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16) such that the trailer component is visible within the mirror to a vehicle operator (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 11, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is generated by a lidar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 12, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is generated by a radar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 13, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is captured in response to an indication of a reverse operation during a towing operation (Lu paragraph 83 noting the process including monitoring trailer angle occurs responsive to the vehicle being shifter into reverse to commence a reversing maneuver, and optionally, further responsive to a detection of the presence of the trailer at the rear of the vehicle; and Lu paragraph 93 noting a rearward facing camera for a rear vision system or backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 14, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is captured by a rear view camera (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view; and noting images of the trailer being pulled or towed by the vehicle are captured by the camera).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 15, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the method is performed by a vehicle controller in response to an indication of a towing operation (Lu paragraph 94 noting that operation of the rear camera during travel may be responsive to a signal indicative of the vehicle towing a trailer, such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like, such that the activation of the rear camera and subsequent monitoring of the trailer angle only occurs in situations where it is desired or appropriate).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 16, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the method is performed by a vehicle controller in response to an indication of a reversing of a vehicle (Lu paragraph 93 noting a rearward facing camera for a rear vision system or backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position; and Lu paragraph 83 noting the process including monitoring trailer angle occurs responsive to the vehicle being shifter into reverse to commence a reversing maneuver, and optionally, further responsive to a detection of the presence of the trailer at the rear of the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 17, Lu teaches a vehicular control system (Lu abstract noting a vision system for a vehicle; and Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer) comprising;
an receiver configured to receive an image from a vehicle camera (Lu abstract noting processing captured images, determining vehicle-trailer interface parameters based on the processing, and calculating a trailer angle based at least in part on the calculations; and Lu paragraph 4 noting processing the images captured by the camera and determining the angle of the trailer in relation to the pulling vehicle in real time); 
a controller configured to adjust a vehicle accessory in response to a control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer);
	a processor configured to detect a trailer component within the image (Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera), estimate a trailer angle in response to the detection of the trailer component within the image (Lu paragraph 4 , generate the control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle), estimate a trailer angle in response to the location of the trailer component (Lu paragraph 35 noting detection of the trailer angle relative to the vehicle is accomplished by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle), and generate a control signal in response to the trailer angle (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer).
However, Lu does not expressly disclose mirror control, the control signal is a mirror control signal, and to position a mirror in response to the trailer angle such that the trailer component is visible to a driver through the mirror.
In the same field of endeavor, Beale teaches mirror control (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16), the control signal is a mirror control signal, and to position a mirror in response to the trailer angle such that the trailer component is visible to a driver through the mirror (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 18, Lu and Beale teach all of the limitations of claim 17 as discussed above. In addition, Lu teaches wherein the vehicle camera is mounted to the side of a vehicle (Lu paragraph 66 noting that the trailer angle and detection system includes one or more image sensors or cameras, and 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 19, Lu and Beale teach all of the limitations of claim 17 as discussed above. In addition, Lu teaches wherein the image is received in response to an indication of a towing condition (Lu paragraph 94 noting that operation of the rear camera during travel may be responsive to a signal indicative of the vehicle towing a trailer, such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like, such that the activation of the rear camera and subsequent monitoring of the trailer angle only occurs in situations where it is desired or appropriate).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 20, Lu and Beale teach all of the limitations of claim 17 as discussed above. In addition, Lu teaches wherein the image is received in response to a requested by the processor and wherein the request is generated in response to an indication from a vehicle controller of a reverse condition (Lu paragraph 83 noting the process including monitoring trailer angle occurs responsive to the vehicle being shifter into reverse to commence a reversing maneuver, and optionally, further responsive to a detection of the presence of the trailer at the rear of the vehicle; and Lu paragraph 93 noting a rearward facing camera for a rear vision system or backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Salter et al. – U.S. Patent No. 10,118,451
Carpenter – U.S. Publication No. 2020/0094743

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488